20

21

22

23

24

25

26

27

28

29

 

 

Case 2:08-cv-00312-RSL Document 21-1 Filed 05/02/19 Page l of 2

The Honorable Robert S Lasnik

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
MINH HUE KI-IUU,
Plaintiff, CAUSE NO: C08-0312RSL
v.
ALEX NGUYEN, et al_, Order Re Extending Judgment
Defendants.

 

 

The Court, having this day reviewed the records and files herein and the Petition for

an Order Extending Judgrnent, finds that a judgment Was entered on: June ls‘, 2009 that

the petition is being made Within ninety (90) days of the expiration date of June lst, 2019.

The Court provides the updated Judgment Sumrnary:
l. Judgment Creditor: Minh Hue Khuu;
2. Attorney for Judgment Creditor: Christopher E. Green;
3. Judgment Debtor: Alex Nguyen;
4. Original Amount Of Judgment: $105,100;
5 . Interest Owed To Date Of Judgment: $126,120;
6. Total Sums Paid, If Any: None;

7. Balance OWing On Judgment: $105,100;

ORDER RE EXTENDING JUDGMENT - 1
C08-0312RSL

CHRISTOPHER E. GREEN
ATTORNEY AT LAW

GreenLawFirm PS
225 106"J Ave NE
Bellevue, Washington 98004
(206686-4558 Fax: (206) 686-2558
WSBA No.19410

 

18

19

20

21

22

23

24

25

26

27

28

29

 

 

Case 2:08-cv-00312-RSL Document 21-1 Filed 05/02/19 Page 2 of 2

TOTAL: $ 231 220

 

8. Judgrnent Balance, Fees and Costs shall bear interest at 12 % per annum
Now, therefore IT IS ORDERED that the judgment entered herein is hereby extended

for an additional ten years.

Done in open Court this Z%ay of m % 2019.

Robert S Lashik
U.S. District Court Judge

Presented by:
/s/Christopher Green
CHRISTOPHER E. GREEN
Attorney for Plaintiff
ORDER RE EXTENDING JUDGMENT - 2 CHRISTOPHER E- GREEN
C08_0312RSL ATTORNEY AT LAW

GreenLawFirm PS
225 106‘h Ave NE
Bellevue, Washington 98004
(206686-4558 Fax: (206) 686-2558
WSBA No. 19410

 

